COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Tan Duc USA v. Jimmy Tran

Appellate case number:    01-14-00539-CV

Trial court case number: 2010-48243

Trial court:              309th District Court of Harris County

        On December 17, 2015, we issued an order, abating the appeal and remanding to the trial
court to hold a hearing and determine whether the parties could agree on a copy of documents
missing from the record. On March 3, 2016, a supplemental reporter’s record was filed,
containing the jury charge conference, and a hearing record was filed, indicating the parties had
agreed to the missing tendered, but rejected jury charge questions. A copy of those questions
was attached to the hearing record. A supplemental clerk’s record was filed on March 9, 2016,
containing the trial court’s findings of fact and conclusions of law.
       We reinstate the appeal on the active docket. Appellee and conditional cross-appellant,
Jimmy Tran’s conditional cross-appellant’s brief is due within 30 days from the date of this
order. No further extensions will be granted absent exceptional circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: March 15, 2016